Dodge, J.
William McLaughlin in his individual capacity, of course, is not a party in interest and cannot appeal. Marx v. Rowlands, 59 Wis. 110. Indeed, appellant’s counsel concedes this, but contends that this must be deemed an *674appeal by the minors or on their behalf. Sec. 4031, Stats. 1898, provides that “the appeal of any minor may be taken in and prosecuted in the name of the general guardian of such minor or by a guardian ad Utem appointed for that purpose.” No reason appears to us why this court should enlarge or diminish this statute. It must be deemed exclusive. While the duty is not upon this court to find reasons for plain legislation, we may remark that it is of primary importance that the proceedings of county courts, with the important property interests placed in their care, should not be interrupted by unwarranted appeals, nor the rights of minors therein jeopardized, and their estates burdened with expense, at the discretion of people having no authority to represent them, and who in many cases may be antagonistic to their interests. Compliance with the statute is easy, and no doubt can be entertained that at any time county courts will certify to the qualifications of some proper person to care for the minors’ interests, by conferring upon him an appointment as guardian ad litem when the occasion demands. Without such certification he is a mere volunteer, and the presumption is adverse to, rather than in favor of, his suitability to care for the minors’ interests.
By the Court.— The order of the circuit court dismissing the appeal is affirmed.
Bakdeex, J., took no part.